          Case 1:18-cv-07515-JPO Document 66 Filed 05/05/20 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 SOPHIE CAHEN VORBURGER,
                    Plaintiff,
                                                                   18-CV-7515 (JPO)
                     -v-
                                                                        ORDER
 J.P. MORGAN CHASE BANK, N.A.,
                      Defendant.


J. PAUL OETKEN, District Judge:

        On March 9, 2020, and May 4, 2020, Plaintiff filed letters with the Court requesting that

it once again reconsider its dismissal order and requesting yet another extension to file her

Amended Complaint. (Dkt. Nos. 64, 65.) The motions are DENIED. For the reasons stated in

this Court’s dismissal order (see Dkt. No. 61), this case remains dismissed with prejudice. The

Court will not entertain further extension requests or requests to reconsider the dismissal of the

case.

        SO ORDERED.

Dated: May 5, 2020
       New York, New York

                                              ____________________________________
                                                         J. PAUL OETKEN
                                                     United States District Judge



COPY MAILED TO PRO SE PARTY BY CHAMBERS
